Justice BAER,
concurring.
Bound by stare decisis, I join the Majority Opinion, holding that the “regular use” exclusion does not violate public policy, even when applied to first responders. See, e.g., Erie v. Baker, 601 Pa. 355, 972 A.2d 507 (2009); Burstein v. Prudential Prop. & Cas. Ins. Co., 570 Pa. 177, 809 A.2d 204, 230 (2002).
I write separately to applaud Justice Saylor in his concurring opinion in this case and Justice Orie Melvin in her Majority Opinion in Heller v. Pa. League of Cities, - Pa. -, 32 A.3d 1213 (2011), in their acknowledgment of the limitations of the oft-repeated policy of cost containment. Justice Orie Melvin correctly observed in Heller, “While the enactment of the MVFRL grew out of a legislative concern for the ‘spiraling’ costs of automobile insurance, the cost containment objective cannot be mechanically invoked as a justification for every contractual provision that restricts coverage and purportedly lessens the cost of insurance.” Heller, 32 A.3d at 1222. I emphatically agree with Justice Saylor that we should “once and for all abandon the rubric that cost containment was the overarching policy concern of the Motor Vehicle Financial Responsibility Law, since the act clearly retained the core remedial objectives of the prior regulatory scheme.” See Concurring Op. at 1210 (Saylor, J., concurring).
I recognize that the MVFRL was passed to control the spiraling auto insurance premiums paid by Pennsylvania drivers in the early 1980’s. Indeed, I appreciate the concerns of the insurance industry, vociferously expressed in nearly every brief it files with this Court, that any expansion of insurers’ risk of liability could lead us back to those spiraling premiums. Nonetheless, as with all exigencies, whether they be national (the economy), statewide (budget deficits), or local (transit woes), the reality is that they wax and wane. In considering the insurance industry’s rhetoric, I cannot help but observe that the industry appears to be awash in revenue. It is hard not to notice the industry’s spending on many discretionary activities, including incessant television advertising, the All-State Sugar *1211Bowl, Safe Auto’s sponsorship of the Ultimate Fighting Championship Series, and Progressive Field, home of the Cleveland Indians. In consequence, I join my colleagues in calling for advocates and the judiciary to cease their continued reliance on the unthinking perpetuation of the long-ameliorated concern for cost containment, and, if my supposition regarding the industry’s financial status is correct, I urge the industry to reduce premiums as a humanitarian gesture to suffering Pennsylvanians.
I additionally write to express my agreement with my colleagues that strong public policy exists favoring the protection of first responders, as evidenced by the numerous statutes providing important and necessary protections for our first responders, including the Heart and Lung Act, as detailed in the Majority Opinion. Maj. Op. at 1200-03. Nonetheless, I agree that any further protection in the form of automobile insurance benefits must come from the legislative branch and not this Court.
Accordingly, I join the Majority Opinion.